  Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 1 of 17




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


JOHANNA V.,

                       Plaintiff,                     Civil Action No.
                                                      3:19-CV-0304 (DEP)

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

LACHMAN, GORTON LAW OFFICE                PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, NY 13761-0089

FOR DEFENDANT

HON. GRANT C. JAQUITH                     MOLLY CARTER, ESQ.
United States Attorney                    Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the
    Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 2 of 17




Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), are cross-motions for judgment on the pleadings. 1 Oral

argument was heard in connection with those motions on April 14, 2020,

during a telephone conference conducted on the record. At the close of

argument I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Commissioner=s determination

resulted from the application of proper legal principles and is supported by

substantial evidence, providing further detail regarding my reasoning and

addressing the specific issues raised by the plaintiff in this appeal.

       After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

       ORDERED, as follows:

       1)    Defendant=s motion for judgment on the pleadings is

GRANTED.

       2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 3 of 17




Social Security Act, is AFFIRMED.

     3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:     April 15, 2020
           Syracuse, NY




                                      3
Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 4 of 17




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK
 --------------------------------------------x
 JOHANNA V.,

                                 Plaintiff,
 vs.                               3:19-CV-304

 ANDREW M. SAUL, COMMISSIONER OF
 SOCIAL SECURITY,

                             Defendant.
 --------------------------------------------x

       Transcript of a Decision held during a
 Telephone Conference on April 14, 2020, the

 HONORABLE DAVID E. PEEBLES, United States

 Magistrate Judge, Presiding.
                         A P P E A R A N C E S

                            (By Telephone)

 For Plaintiff:         LACHMAN, GORTON LAW FIRM
                        Attorneys at Law
                        1500 East Main Street
                        Endicott, New York 13761-0089
                          BY: PETER A. GORTON, ESQ.
 For Defendant:         SOCIAL SECURITY ADMINISTRATION
                        Office of the General Counsel
                        JFK Federal Building, Room 625
                        15 New Sudbury Street
                        Boston, Massachusetts 02203
                          BY: MOLLY CARTER, ESQ.

                  Jodi L. Hibbard, RPR, CSR, CRR
               Official United States Court Reporter
                      100 South Clinton Street
                   Syracuse, New York 13261-7367
                           (315) 234-8547
     Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 5 of 17
                                                                       10


1                      (The Court and Counsel present by telephone.)
2                THE COURT:    All right, thank you both for excellent

3     presentations.

4                Plaintiff has commenced this action pursuant to 42
5     United States Code Sections 405(g) and 1383(c)(3) to

6     challenge an unfavorable decision by the Commissioner of

7     Social Security finding that plaintiff was not disabled at
8     the relevant times and therefore ineligible for the benefits

9     that she sought.
10               The background is as follows:        Plaintiff was born

11    in December of 1979 and is currently 40 years of age.           She

12    was born in Puerto Rico but migrated to the United States
13    mainland in 2009.     She was 34 years of age at the time of her

14    alleged disability onset of April 1, 2014 and is currently 40

15    years old.    Plaintiff stands 5 foot 3 inches in height and
16    weighs somewhere between 155 and 170 pounds, depending on

17    where you look in the record.       Plaintiff is right-handed.
18    She lives in Johnson City in an apartment with two daughters,

19    ages 19 and 1.    Plaintiff has a 12th grade education in

20    Puerto Rico.    She apparently received fairly poor grades,
21    according to page 437 of the administrative transcript.          She

22    underwent additional training in the field of welding.

23    Plaintiff has a driver's license but does not drive, she
24    claims due to pain and neuropathy and also fear of falling

25    asleep.   Plaintiff reads and understands very little English,



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 6 of 17
                                                                        11


1     according to pages 186 and 381, and was provided an
2     interpreter at the hearing in this matter.

3                 Plaintiff last worked in November of 2014.          She

4     stopped work at that time due to swollen feet, high blood
5     pressure, and blood clots.      She's worked in a labor temporary

6     position, various temporary positions in the labor field,

7     1996 to 2012, she was an assembler from January to May of
8     2013, and a hotel housekeeper from October 2014 to

9     November 2014.
10                Plaintiff suffers from several physical impairments

11    including Type 2 diabetes which is described as somewhat

12    difficult to control.      She experiences neuropathy with that
13    as well as pancreatitis.      She also suffers from mastoiditis

14    and lumbar lipomas.     The primary care provider is Dr. Mala

15    Ashok.    Plaintiff has undergone a series of hospitalizations
16    dating back to September 2015 when she was hospitalized in

17    connection with diabetes and later that month for abdominal
18    pain.    She was hospitalized in July of 2015 when she had two

19    lipomas surgically removed from her lumbar back area.           She

20    was also hospitalized in March of 2016 when she had two more
21    lipomas removed.     She was hospitalized for abdominal pain

22    twice in April of 2016 and once in August of 2016.          She was

23    hospitalized with mastoiditis twice in March of 2017
24    extending into April of 2017, again, twice later in April of

25    2017.    In May of 2017 she was hospitalized with left ear



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 7 of 17
                                                                        12


1     pain; in August of 2017, again with mastoiditis; and
2     September 2017 with abdominal pain and right ear pain; in

3     October of 2017 with abdominal pain and pancreatitis, she

4     suffered respiratory failure and had to be intubated on that
5     occasion; also in November 2017 with pancreatitis.          She

6     testified at 809 that her ear pain, her right ear pain began

7     March 2017, she underwent ear tube replacement.          The
8     indication was, in May of 2017, she would probably need a

9     mastoidectomy, that's at 844, but according to 848, by 12/17
10    her hearing was intact.

11                Mentally, plaintiff suffers from anxiety and

12    depression but has undergone no formal treatment other than
13    telephone consultations with social workers.         The evidence is

14    equivocal as to whether she has made any suicide attempts.

15    She told Dr. Krantweiss and Dr. Slowik, at 439 and 546 of the
16    administrative transcript respectively, that she did attempt

17    suicide.    There's no indication in any of the records
18    concerning that, and her treating physician, Dr. Ashok,

19    opined at 515 that plaintiff did not exhibit any suicidal

20    features.
21                In terms of medications, plaintiff has been

22    prescribed Cymbalta, Percocet, gabapentin, amitriptyline,

23    Levemir, and Prednisone.
24                In terms of activities of daily living, plaintiff

25    is able to dress and groom herself, bathe, she does some



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 8 of 17
                                                                      13


1     cooking and light cleaning, she shops with her daughter,
2     watches television, she does not do laundry, she does some

3     care for her baby.     Plaintiff has in the past smoked and

4     there's evidence that she may have quit on a couple different
5     occasions.    She smoked at least from 2000 to October of 2015.

6     At one point she was experiencing smoking at one-and-a-half

7     to two packs per day according to 555 and 546 of the
8     administrative transcript.      She resumed smoking apparently

9     but quit again in October of 2 -- November of 2017 after her
10    hospitalization.     That's at page 198.

11               In terms of procedural history, plaintiff commenced

12    this action on September -- I'm sorry, applied for Title II
13    and Title XVI benefits on September 1, 2015, alleging an

14    April 1, 2014 onset date.      It was noted that a prior

15    application for benefits by the plaintiff was denied on
16    August 18, 2014.     There was no appeal from that rejection.

17               In her function report, plaintiff claimed
18    disability based on diabetes, carpal tunnel syndrome, back

19    pain, thyroid, high blood pressure, high cholesterol,

20    arthritis, diabetic neuropathy affecting hands and feet,
21    anxiety, and depression.

22               The hearing was conducted on February 20, 2018 by

23    Administrative Law Judge Thomas Cheffins to address
24    plaintiff's application for benefits.        The administrative law

25    judge issued a decision on March 30, 2018 that was



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 9 of 17
                                                                       14


1     unfavorable to the plaintiff.       The Social Security
2     Administration Appeals Council denied review on January 10,

3     2019.   This action was commenced on March 6, 2019.

4                In his decision, ALJ Cheffins applied the familiar
5     five-step sequential test for determining disability.           He

6     determined that plaintiff's date of last insurance status was

7     December 31, 2022 but noted that would potentially have to be
8     recalculated because there was some evidence of income that

9     was not properly attributed to the plaintiff but was a result
10    of identity fraud.

11               At step one, the ALJ concluded plaintiff had not

12    engaged in substantial gainful activity since April 1, 2014,
13    again noting that any earnings beyond that were likely the

14    result of identity theft.

15               At step two, ALJ Cheffins concluded that plaintiff
16    suffers from severe impairments imposing more than minimal

17    limitations on her ability to perform basic work activities,
18    including diabetes mellitus Type 2, peripheral neuropathy,

19    anxiety, and depression.      He rejected many of the other

20    claimed impairments as severe, including the lipomas,
21    hypothyroidism, pancreatitis, mastoiditis, and others.          He

22    also noted that plaintiff is mildly obese and has, pursuant

23    to Social Security Ruling 02.1p, considered the effects of
24    that obesity on formulating, in formulating the residual

25    functional capacity.     He also rejected psychosis, panic



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 10 of 17
                                                                       15


1     disorder, intermittent explosive disorder, and below average
2     intellectual functioning, but has again considered the

3     symptoms associated with those alleged conditions.

4                 At step three, ALJ Cheffins concluded that
5     plaintiff's conditions do not meet or medically equal any of

6     the listed presumptively disabling conditions set forth in

7     the Commissioner's regulations, specifically considering 9.00
8     and Social Security Ruling 14-2p concerning diabetes, and

9     12.04 and 12.06 concerning the mental limitations.
10                The administrative law judge next concluded that

11    plaintiff retains the residual functional capacity or RFC to

12    perform light work with additional limitations set forth at
13    page 168 of the administrative transcript.

14                He next engaged in a two-step analysis of

15    plaintiff's reports of her symptomology, indicated the weight
16    that was afforded to the various medical opinions in the

17    record.
18                At step four, ALJ Cheffins concluded that plaintiff

19    did not have any past relevant work, and at step five, he

20    concluded based on the testimony of a vocational expert that
21    plaintiff is capable of performing the functions of a swatch

22    clerk and a packing header.       He noted that if she was capable

23    of performing a full range of light work, the Medical-
24    Vocational Guidelines, and specifically Grid Rule 202.16,

25    would direct a finding of no disability.



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 11 of 17
                                                                       16


1                 As you know, my function is limited and the
2     standard that applies is extremely deferential.          The

3     determination that I make must ensure that correct legal

4     principles were applied and that the result was supported by
5     substantial evidence.      As the Second Circuit noted in Brault

6     v. Social Security Administration, reported at 683 F.3d 443,

7     this is an extremely stringent standard, it is more rigid
8     than the clearly erroneous standard.         Substantial evidence of

9     course is defined as such relevant evidence as a reasonable
10    mind might accept as adequate to support a conclusion.           The

11    Second Circuit also noted in Brault that this means once the

12    ALJ finds a fact, that fact can be rejected only if a
13    reasonable fact finder would have to conclude otherwise.

14                In support of her challenge to the Commissioner's

15    determination, plaintiff contends that the administrative law
16    judge failed at step two to find other impairments severe as

17    meant by the regulations that relate to step two, including
18    lipomas, pancreatitis, and mastoiditis.         She also argues that

19    the physical and mental components of the residual functional

20    capacity are not supported, and at step five the
21    determination is not supported because the residual

22    functional capacity and the hypothetical that was posed to

23    the vocational expert are erroneous.
24                Turning first to the step two determination, I know

25    that that is a de minimus test, it is not extremely rigid.



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 12 of 17
                                                                       17


1     The governing regulations provide that an impairment or
2     combination of impairments is not severe if it does not

3     significantly limit claimant's physical and mental ability to

4     do basic work activities, that's 20 C.F.R. Section
5     404.1521(a).     The section goes on to describe or define basic

6     work activities to include the abilities and aptitudes

7     necessary to do most jobs.       It is a de minimus test, as the
8     Second Circuit noted in Dixon v. Shalala, 54 F.3d 1019 from

9     1995.   However, the mere presence of a disease or impairment
10    is not, by itself, sufficient to establish a condition as

11    severe.    The backdrop, of course, is that it's plaintiff's

12    burden to establish not only the existence of conditions but
13    limitations on basic work activities flowing from those

14    impairments.

15                There are really two issues raised in the step two
16    argument.    One is whether or not plaintiff has established,

17    carried her burden of demonstrating that these three
18    conditions imposed more than minimal limitations on the

19    ability to perform basic work functions; and two, whether the

20    durational limitation of 12 months is met.
21                In terms of the lipomas, there are only, as the

22    Commissioner has argued, two discrete bouts of lipomas, they

23    resulted in the surgical removal of two in 2015 and two more
24    in 2016, no further evidence of recurring lipomas.           There's

25    also no evidence of the limitations imposed by those lipomas



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 13 of 17
                                                                       18


1     on the plaintiff's ability to perform basic work activities
2     and certainly not over 12 consecutive months, so I find no

3     error in that regard.

4                 In terms of the pancreatitis, there's limited
5     reference to treatment of pancreatitis, including in October

6     and November 2017.      By December 20, 2017 it was noted in the

7     administrative transcript, page 851, that the condition had
8     much improved.     It shows that it was secondary to the

9     hypertriglyceridemia, and it suggests, the record suggests
10    that it results from, it results from plaintiff's

11    noncompliance with her medications and that once she was

12    compliant, the condition improved.        To the extent that it was
13    caused by diabetes, it was noted by the administrative law

14    judge that that condition was severe, but there's no evidence

15    that the pancreatitis extended over 12 consecutive months,
16    and I find no error there either.

17                With regard to mastoiditis, plaintiff received
18    treatment from March of 2017 to September 2017.          I note that

19    she did not mention the condition either in her application

20    for benefits or at the hearing when she was asked why she
21    could not work.     There does not appear to be any evidence

22    that plaintiff carried her burden of demonstrating that the

23    mastoiditis imposed limitations on her ability to perform
24    work functions, but in any event there's no evidence to show

25    that it resulted in inability to work for 12 consecutive



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 14 of 17
                                                                        19


1     months.
2                 I agree with the Commissioner that the

3     administrative law judge did consider the durational

4     requirements.     That's clear from page 164, the last sentence
5     where he notes that, "As the record does not demonstrate that

6     the above-referenced conditions caused more than a minimal

7     effect on the ability to perform basic work activities for a
8     continuous period of 12 months, I find that during the

9     relevant period herein, they were not severe."          So he did
10    consider those.

11                This is a case that is very similar to that facing

12    Senior District Judge Lawrence E. Kahn in Tunis v. Colvin,
13    2015 WL 4643110, Northern District of New York case from

14    2015, where Judge Kahn noted that on a 20 C.F.R. Section

15    404.1505, an impairment must meet the durational requirements
16    set forth in the regulations, and it must be expected to last

17    for a continuous period of at least 12 months in order for
18    the impairment to be considered severe.         In that case he

19    found that the cited conditions did not meet the durational

20    requirements and I find likewise here.
21                Turning to the physical components of the residual

22    functional capacity, as the Commissioner noted, there's no

23    requirement that the RFC exactly mirror any particular
24    medical opinion.     In this case, however, it is -- does draw

25    support from Dr. Jenouri's opinion.        Although the



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 15 of 17
                                                                       20


1     administrative law judge did add limitations that
2     Dr. Jenouri -- were more stringent than those Dr. Jenouri

3     found, it is undoubtedly, under Veino v. Barnhart, for the

4     administrative law judge to weigh competing medical opinions
5     and weigh -- decide how much weight to be given to each, and

6     I find that -- I find no error.        And certainly under Brault,

7     I don't find that no reasonable fact finder could weigh that
8     as the administrative law judge did.         I understand that his

9     opinion did predate the 2016, 2017 conditions and events, but
10    again, there's no showing that the subsequent events resulted

11    in limitations lasting more than 12 consecutive months

12    sufficient to undermine Dr. Jenouri's conclusions.
13                Similarly, in connection with the mental RFC, there

14    are competing opinions.      Dr. Slowik spoke to it, there's a --

15    an opinion from a Dr. Krantweiss, but there is also an
16    opinion from a treating source, Dr. Mala, that -- I'm sorry,

17    Dr. Ashok, that doesn't seem to indicate any significant
18    mental limitations.      As the administrative law judge noted,

19    exams of the plaintiff were routinely normal for mental

20    status, she did not undergo any particularized psychiatric
21    treatment, nor did she have any hospitalization for mental

22    conditions.    And so this is not a case where a nonexamining,

23    namely the -- Dr. Fassler opinions were elevated over those
24    of a treating source.      Dr. Fassler did explain his reasoning

25    and conclude at page 214 that the plaintiff retains the



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 16 of 17
                                                                        21


1     ability to perform simple work on a sustained basis in a
2     setting that does not require a great deal of interpersonal

3     contact, and so I find that the mental components of the

4     residual functional capacity are also supported by
5     substantial evidence.

6                 And of course the step five argument raised by the

7     plaintiff is dependent upon a finding of an erroneous
8     residual functional capacity.       Because I find the RFC is

9     supported by substantial evidence and the hypothetical posed
10    to the vocational expert mirrors the residual functional

11    capacity, I find that the Commissioner carried his burden at

12    step five, and therefore I will grant judgment on the
13    pleadings to the defendant in this case.

14                Thank you both for excellent presentations.          These

15    are obviously trying times, I appreciate your bearing with us
16    and I hope that you all stay safe and healthy.          Thank you.

17                MR. GORTON:    Thank you, your Honor.
18                MS. CARTER:    Thank you very much, your Honor.

19                      (Proceedings Adjourned, 12:00 p.m.)

20
21

22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00304-DEP Document 17 Filed 04/15/20 Page 17 of 17




1                      CERTIFICATE OF OFFICIAL REPORTER
2

3

4           I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5     Official Realtime Court Reporter, in and for the

6     United States District Court for the Northern

7     District of New York, DO HEREBY CERTIFY that
8     pursuant to Section 753, Title 28, United States

9     Code, that the foregoing is a true and correct
10    transcript of the stenographically reported

11    proceedings held in the above-entitled matter and

12    that the transcript page format is in conformance
13    with the regulations of the Judicial Conference of

14    the United States.

15
16                            Dated this 14th day of April, 2020.

17
18

19                                     /S/ JODI L. HIBBARD

20                                     JODI L. HIBBARD, RPR, CRR, CSR
                                       Official U.S. Court Reporter
21

22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
